Exhibit 10.3

EXECUTION COPY

WAIVER NO. 1 TO THE

THREE YEAR CREDIT AGREEMENT

 

Dated as of July 18, 2011

WAIVER NO. 1 TO THE THREE YEAR CREDIT AGREEMENT among Lubrizol Holdings France
S.A.S., Lubrizol Advanced Materials Europe BVBA, Lubrizol (Gibraltar) Limited
and Lubrizol Europe Coordination Center BVBA (collectively, the “Borrowers”),
The Lubrizol Corporation (the “Guarantor”), the banks, financial institutions
and other institutional lenders parties to the Credit Agreement referred to
below (collectively, the “Lenders”) and The Royal Bank of Scotland plc, as
administrative agent (the “Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

 

  (1) The Borrowers, the Guarantor, the Lenders and the Agent have entered into
an Three Year Credit Agreement dated as of July 21, 2009 (such Credit Agreement,
as so modified, the “Credit Agreement”). Capitalized terms not otherwise defined
in this Waiver have the same meanings as specified in the Credit Agreement.

 

  (2) The Guarantor has announced that it has entered into the Agreement and
Plan of Merger, dated March 13, 2011 with Berkshire Hathaway Inc. (“Berkshire”)
and Ohio Merger Sub, Inc., pursuant to which the Guarantor shall be acquired by
Berkshire (the “Merger Agreement”), and has therefore requested that the
Required Lenders agree to waive Sections 5.02(b) and 6.01(g) of the Credit
Agreement as hereinafter set forth.



--------------------------------------------------------------------------------

SECTION 1. Waivers. Effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2 below, Sections
5.02(b) and 6.01(g) of the Credit Agreement are hereby waived, solely with
respect to (x) the acquisition by Berkshire, directly or indirectly, of 100% of
the Voting Stock of the Guarantor and (y) the election or designation by
Berkshire of individuals who collectively would constitute a majority of the
board of directors of the Guarantor as directors of the Guarantor.

SECTION 2. Conditions of Effectiveness. This Waiver shall become effective as of
the date first above written when, and only when the Agent shall have received
counterparts of this Waiver executed by the Guarantor and the Required Lenders.
This Waiver is subject to the provisions of Section 9.01 of the Credit
Agreement.

SECTION 3. Representations and Warranties of the Guarantor. The Guarantor
represents and warrants that the representations and warranties contained in
Section 4.01 of the Credit Agreement are correct on and as of the date hereof
and, other than as specifically waived in this Waiver, no event has occurred and
is continuing that constitutes a Default.

SECTION 4. Effect on the Credit Agreement and the Loan Documents. (a) The Credit
Agreement and the Loan Documents, except to the extent of the waiver
specifically provided above, are and shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed.

 

  (b) The execution, delivery and effectiveness of this Waiver shall not, except
as expressly provided herein, operate as a waiver of any right, power or remedy
of any Lender or the Agent under the Credit Agreement, nor constitute a waiver
of any provision of the Credit Agreement.

SECTION 5. Costs and Expenses. The Guarantor agrees to pay on demand all costs
and expenses of the Agent in connection with the preparation, execution,
delivery and administration, modification and amendment of this Waiver and the
other instruments and documents to be delivered hereunder (including, without
limitation, the reasonable fees and expenses of counsel for the Agent) in
accordance with the terms of Section 9.04 of the Credit Agreement.

SECTION 6. Execution in Counterparts. This Waiver may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Waiver by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Waiver.

SECTION 7. Governing Law. This Waiver shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Waiver to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE LUBRIZOL CORPORATION, as Guarantor By   /s/    Charles P. Cooley        
Name:   Charles P. Cooley Title:   Senior VP and CFO By   /s/    Brian A.
Valentine         Name:   Brian A. Valentine Title:   Treasurer

Accepted and Agreed:

 

THE ROYAL BANK OF SCOTLAND PLC,

as Administrative Agent and as Lender

By   /s/    Paul Chisholm           Name: Paul Chisholm   Title: Vice President

DEUTSCHE BANK AG NEW YORK BRANCH

By   /s/    Philippe Sandmeier           Name: Philippe Sandmeier   Title:
Managing Director By   /s/    Ross Levitsky           Name: Ross Levitsky  
Title: Managing Director

 

CITIBANK, N.A. (LONDON BRANCH) By   /s/    Thomas Lambourn           Name:
Thomas Lambourn   Title: Vice President

 

CITIBANK INTERNATIONAL PLC By   /s/    Thomas Lambourn           Name: Thomas
Lambourn   Title: Vice President

 

3



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A By   /s/    Robert S. Sheppard           Name: Robert
S. Sheppard   Title: Vice President

 

JPMORGAN EUROPE LIMITED By   /s/    Alastair Stevenson           Name: Alastair
Stevenson   Title: Managing Director

 

CALYON CRÉDIT AGRICOLE CIB By   /s/    Alexis Quiot           Name: Alexis Quiot
  Title: Normandy Branch By   /s/    Michele Garbe           Name: Michele Garbe
  Title: Agency Manager

 

FORTIS BANK SA/NV      By  

/s/    Jean-Pierre Wenseleers        

    

/s/    Herman Sonck        

  Name: Jean-Pierre Wenseleers      Herman Sonck   Title: Director     

Senior Manager

Sophisticated Contracting

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By   /s/    Rupert Dougall          
Name: Rupert Dougall  

Title: S.V.P.

E.B.D.

By   /s/    Victor Pierzchalski           Name: Victor Pierzchalski   Title:
Authorized Signatory

 

4